             Case 4:21-cr-00351-JSW Document 18 Filed 09/10/21 Page 1 of 3



 1
 2
 3                                                                     FILED
 4                                                                      Sep 10 2021

 5                                                                    SUSANY. SOONG
                                                                 CLERK, U.S. DISTRICT COURT
 6                                                            NORTHERN DISTRICT OF CALIFORNIA
                                                                          OAKLAND
 7
 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10
11
      UNITED STATES OF AMERICA,                         Case No. 21-cr-00351 JSW (NC)
12
                       Plaintiff,                       DETENTION ORDER
13
              v.                                        Hearing: 9/10/2021
14
      MATTHEW LEE PELTON,
15
                       Defendant.
16
17
18         In accordance with the Bail Reform Act, 18 U.S.C. § 3142, the Court on September
19 10, 2021, held a detention or release hearing for defendant Matthew Lee Pelton. Pelton was
20 initially charged by complaint, but on this same day was arraigned on the two-count felony
21 charges in a Grand Jury Indictment for manufacture of child pornography in violation of 18
22 U.S.C. § 2251(a) and receipt of child pornography in violation of 18 U.S.C. § 2252(a)(2)
23 and (b)(1). Pelton appeared at the hearing remotely by Zoom webinar from Santa Rita Jail,
24 with his appointed counsel, Adam Gasner, also appearing remotely. Pelton is presumed
25 innocent of the charges. This order does not constitute evidence or a finding of the
26 defendant’s guilt. The prosecution was represented by AUSA Samantha (Schott) Bennett
27 on the briefs and at the hearing.
28         The Court considered a pre-bail report from the Pretrial Services Department and a
              Case 4:21-cr-00351-JSW Document 18 Filed 09/10/21 Page 2 of 3



 1 detention memorandum filed by the prosecution. Pretrial Services recommended detention
 2 based on a risk of danger to the community. The Court additionally considered 3
 3 declarations from crime victims. ECF 13. The Court considered all the information
 4 presented on behalf of crime victims. No crime victim information was excluded.
 5          The charge in this case creates a rebuttable presumption in favor of detention
 6 pursuant to 18 U.S.C. § 3142(e)(3).
 7          Based on the information presented to the Court and considering all the factors
 8 required under the Bail Reform Act, the Court determines that Pelton did not rebut the
 9 presumption of detention and that the prosecution has shown by more than clear and
10 convincing evidence that Pelton presents a danger to the safety of other persons and the
11 community, and that no combination of conditions can reasonably mitigate that risk at
12 present. That danger is evidenced by the criminal conduct asserted in the complaint and
13 indictment and submitted with the prosecution’s memorandum; a crime that involves two
14 traumatized minor victims; magnified by conspiratorial planning and execution of the
15 criminal acts with a co-conspirator; and resulting danger to other minors, no matter their
16 proximity, if he were released. In mitigation, the Court considers defendant’s history and
17 characteristics, including his lack of a criminal record, lengthy employment history, his ties
18 to the community, and his need to access medical care and receive counseling and drug
19 treatment. Two family members appeared with him at the hearing in support. As to risk of
20 non-appearance, the Court agrees that conditions could be imposed. Detention is based on
21 safety of other persons and the community.
22          The defendant is committed to the custody of the Attorney General or his designated
23 representative for confinement in a corrections facility separate, to the extent practicable,
24 from persons awaiting or serving sentences or being held in custody pending appeal. The
25 defendant must be afforded a reasonable opportunity for private consultation with defense
26 counsel. On order of a court of the United States or on the request of an attorney for the
27 Government, the person in charge of the corrections facility must deliver the defendant to a
28 United States Marshal for the purpose of an appearance in connection with a court
                                                     2
          Case 4:21-cr-00351-JSW Document 18 Filed 09/10/21 Page 3 of 3



1 proceeding.
2       IT IS SO ORDERED.
3       Date: September 10, 2021          _________________________
                                           Nathanael M. Cousins
4                                          United States Magistrate Judge
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          3
